Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 16, 20-21, 23, 25 and 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deevi et al. (U.S Patent No. 6857431) in view of McMurtrie (U.S Patent No. 5016656) and Yamashita (U.S Pub. No. 20020096300), Potter et al. (U.S Pub. No. 20100059070) and further in view of Shannon (U.S Patent No. 4928714) and Raker et al. (U.S Patent No. 5261425).
Regarding claims 16 and 23, Deevi discloses an aerosol-generating article capable for use with an aerosol-generating device comprising a heating element for insertion into an aerosol-forming substrate of the aerosol-generating article, the aerosol-generating article comprising:
the aerosol-forming substrate (by reference sign 4);

an aerosol-cooling element (by reference sign 22, figs.12-13 or reference sign 10, fig. 9) disposed downstream of the support element, an outer wrapper (by reference sign 14) circumscribing the aerosol-forming substrate, the support element and the aerosol-cooling element; and 
a mouthpiece (by reference sign 8, figs. 9,and 12-13) disposed at an extreme downstream end of the aerosol-generating article, wherein the outer wrapper circumscribes the mouthpiece, 
wherein the aerosol-forming substrate is disposed at an extreme upstream end of the aerosol-generating article.  Deevi discloses the aerosol-forming substrate is tobacco material (column 1, lines 9-20) but does not expressly disclosed homogenized tobacco material.  McMurtrie discloses tobacco material such as gathered sheet of homogenized tobacco material with increased strength to resist bending (fig. 1, column 1, lines 14-43 and column 2, line 60 to column 3, line 7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the gathered sheet of homogenized tobacco material of McMutrie as an aerosol-forming substrate in the article of Deevi for the increased strength to resist bending.
Deevi discloses the aerosol-cooling element comprises a gathered sheet and cellulose acetate (column 13, lines 5-11 and column 14, lines 21-23) but does not expressly disclose biodegradability.  Yamashita discloses biodegradable synthetic material such as polylactic acid can be used with cellulose acetate [0053] in tobacco filter.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the aerosol-cooling element of Deevi with a gathered sheet of polylactic acid for its biodegradability property as taught by Yamashita.

Furthermore, the evidential reference of Potter discloses an aerosol-generating device comprising a heating element insertable into an aerosol-forming substrate of an aerosol-generating article (see figs. 2-3) so that a user can reuse the heat delivery component (Abstract); therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the reference of Potter in combination of the above references to arrive to the claimed the aerosol-forming substrate is capable of being penetrate by the heating element of the aerosol-generating device.
Regarding claim 20, Deevi discloses the support element comprises a hollow cellulose acetate tube (by reference sign 20, figs.12-13 and column 14, lines 11-24).
Regarding claim 21, Deevi discloses the aerosol-cooling element is disposed immediately downstream of the support element and abuts the support element (by reference sign 22, fig. 3).

Regarding claim 29, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the support element with a strength that it would take at least 40 N as measured by a standard compression test to fracture it so that the aerosol-generating article can maintain its shape.
Regarding claims 30 and 32, McMurtrie discloses the tobacco sheet can be formed by a series of sequential, parallel, alternating back and forth folds in the sheet to form the corrugations (column 3, lines 7-11), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to fold the sheet enough times to achieve the claimed total surface area and specific area since this is a result effective variable (increases # of folds would increase the surface area of the sheet) .
Regarding claim 31, McMurtrie discloses the tobacco sheet can be formed by a series of sequential, parallel, alternating back and forth folds in the sheet to form the corrugations (column 3, lines 7-11) therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to fold the sheet enough times to achieve the ratio of the cross-sectional surface area of the sheet to the internal cross sectional area of the article since this is a result effective variable (increases # of folds would increase the cross-sectional surface area of the sheet).
Regarding claim 33, Deevi discloses the mouthpiece comprises a filter (by reference sign 8, fig. 9).
Regarding claim 34, Deevi discloses the aerosol-forming substrate, the support element, the aerosol-cooling element and the mouthpiece are disposed in coaxial alignment and arranged sequentially (see fig. 13).
17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deevi et al. (U.S Patent No. 6857431) in view of McMurtrie (U.S Patent No. 5016656) and Yamashita (U.S Pub. No. 20020096300), Potter et al. (U.S Pub. No. 20100059070),Shannon (U.S Patent No. 4928714) and Raker et al. (U.S Patent No. 5261425) as applied to claim 16 above and further in view of Summers (U.S Patent No. 4000748).
Regarding claim 17, Summers also discloses the sheet of homogenized tobacco material is buckled (textured) (Abstract and Example 8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further buckle the sheet to increased fill value (column 4, lines 37-52).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 20-21, 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4,6,8-11 of copending Application No. 14408132 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both directed to a smoking article with an aerosol-forming substrate comprises a gathered crimped sheet and a support element downstream of the aerosol-forming substrate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747